





Exhibit 10.1

Eaton Vance Corp.

2013 EMPLOYEE STOCK PURCHASE PLAN

 October 4, 2013

The purpose of this 2013 Employee Stock Purchase Plan (the “Qualified ESPP”) is
to provide eligible employees of Eaton Vance Corp. (the “Company”) and certain
of its subsidiaries with opportunities to purchase shares of the Company’s
non-voting common stock (the “Non-Voting Common Stock”), commencing on November
1, 2013.  Four hundred thousand (400,000) shares of Non-Voting Common Stock in
the aggregate have been approved for this purpose, subject to any adjustment
pursuant to Section 15 hereof.  Either authorized and unissued shares of
Non-Voting Common Stock or issued shares of Non-Voting Common Stock heretofore
or hereafter reacquired by the Company may be issued under the Qualified ESPP.
 This Qualified ESPP is intended to qualify as an “employee stock purchase plan”
as defined in Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations issued thereunder, and shall be interpreted
consistent therewith.

1.

Administration.  The Qualified ESPP will be administered by the Company’s Board
of Directors (the “Board”) or by a Committee appointed by the Board (the
“Committee”) (See Exhibit A).  The Board or the Committee has authority to make
rules and regulations for the administration of the Qualified ESPP and its
interpretation and decisions with regard thereto shall be final and conclusive.

2.

Eligibility.  All employees of the Company and all employees of any subsidiary
of the Company (as defined in Section 424(f) of the Code) or any other entity
the employees of which are eligible to participate in an employee stock purchase
plan pursuant to Section 423 of the Code, in each case designated by the Board
or the Committee from time to time (a “Designated Subsidiary”), are eligible to
participate in any one or more of the offerings of Options (as defined in
Section 9) to purchase Non-Voting Common Stock under the Qualified ESPP provided
that they are customarily employed by the Company or a Designated Subsidiary for
more than 20 hours a week and for more than five months in a calendar year.  See
Exhibit A for a list of Designated Subsidiaries.

No employee may be granted an Option hereunder if such employee, immediately
after the Option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary.  For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock that the
employee has a contractual right to purchase shall be treated as stock owned by
the employee.

The Company retains the discretion to determine which eligible employees may
participate in an offering pursuant to and consistent with Treasury Regulation
Sections 1.423-2(e) and (f).





- 1 -
















3.

Offerings.  The Company will make one or more offerings (“Offerings”) to
employees to purchase stock under this Qualified ESPP.  Offerings will begin on
or around each November 1 and May 1, or the first business day thereafter (the
“Offering Commencement Dates”).  Each Offering Commencement Date will begin a
period (a “Plan Period”) that ends on the business day closest to the 6 month
anniversary of such Offering Commencement Date during which payroll deductions
will be made and held for the purchase of Non-Voting Common Stock at the end of
the Plan Period.  The Board or the Committee may, at its discretion, choose a
different Plan Period of twelve (12) months or less for subsequent Offerings
and/or choose a different commencement date for Offerings under the Qualified
ESPP.

4.

Participation.  An eligible employee may participate in any Offering by
completing and submitting an online election form with the Company’s authorized
agent or otherwise completing and forwarding such other written or electronic
payroll deduction authorization form approved by the Company to the employee’s
appropriate payroll office, in either case, at least 10 days prior to the
applicable Offering Commencement Date.  The form will authorize a regular
payroll deduction from the Compensation received by the employee during the Plan
Period.  Unless an employee withdraws from the Qualified ESPP, the employee’s
deductions and purchases will continue at the same rate for future Offerings
under the Qualified ESPP as long as the Qualified ESPP remains in effect.  The
term “Compensation” means: base compensation, overtime (including shift
differentials), retroactive base compensation and vacation payouts and will
exclude all other earnings, including, but not limited to, incentive or bonus
awards, allowances and reimbursements for expenses such as relocation allowances
for travel expenses, income or gains associated with the grant or vesting of
restricted stock, dividends on unvested restricted stock, income or gains on the
exercise of Company stock options or stock appreciation rights, and similar
items.

5.

Deductions.  The Company will maintain payroll deduction accounts for all
participating employees.  All deductions shall be taken out of regular payroll
payments and no participant shall be eligible to make any lump sum contributions
to the Plan.  With respect to any Offering made under this Qualified ESPP, an
employee may authorize a payroll deduction in any dollar amount up to a maximum
of $961.00 per two-week period during any Plan Period or such shorter period
during which deductions from payroll are made.  The Board or the Committee may,
at its discretion, designate a higher or lower maximum contribution rate.

6.

Deduction Changes.  Other than to withdraw from participation in an Offering in
accordance with Section 8 hereof, an employee may not change his payroll
deduction election during any Plan Period.

7.

Interest.  Interest will not be paid on any employee accounts, except to the
extent that the Board or the Committee, in its sole discretion, elects to credit
employee accounts with interest at such rate as it may from time to time
determine.

8.

Withdrawal of Funds.  An employee may at any time prior to the close of business
on the 10th day prior to the applicable Exercise Date (as defined below) and for
any reason permanently draw out the balance accumulated in the employee’s
account and thereby withdraw from participation in an Offering.  Partial
withdrawals are not permitted.  The employee may not begin participation again
during the remainder of the Plan Period during which the employee





- 2 -
















withdrew his or her balance.  The employee may participate in any subsequent
Offering in accordance with terms and conditions established by the Board or the
Committee.

9.

Purchase of Shares.  

(a)

Number of Shares.

On the Offering Commencement Date of each Plan Period, the Company will grant to
each eligible employee who is then a participant in the Qualified ESPP an option
(an “Option”) to purchase on the last business day of such Plan Period (the
“Exercise Date”) at the applicable purchase price (the “Option Price”) up to a
whole number of shares of Non-Voting Common Stock determined by multiplying
$2,083 by the number of full months in the Plan Period (for the avoidance of
doubt, such product not to exceed $12,500 per Plan Period if the period is six
months in duration) and dividing the result by the closing price (as determined
below) on the Offering Commencement Date; provided, however, that no employee
may be granted an Option which permits his rights to purchase Non-Voting Common
Stock under this Qualified ESPP and any other employee stock purchase plan (as
defined in Section 423(b) of the Code) of the Company and its subsidiaries, to
accrue at a rate which exceeds $25,000 of the fair market value of such
Non-Voting Common Stock (determined at the date such Option is granted) for each
calendar year in which the Option is outstanding at any time.

(b)

Option Price.

The Board or the Committee shall determine the Option Price for each Plan
Period, including whether such Option Price shall be determined based on the
lesser of the closing price of the Non-Voting Common Stock on (i) the Offering
Commencement Date or (ii) the Exercise Date, or shall be based solely on the
closing price of the Non-Voting Common Stock on the Exercise Date; provided,
however, that such Option Price shall be at least 85% of the applicable closing
price.  In the absence of a determination by the Board or the Committee, the
Option Price will be 90% of the lesser of the closing price of the Non-Voting
Common Stock on (i) the Offering Commencement Date or (ii) the Exercise Date.
 The closing price shall be the closing price (for the primary trading session)
on any national securities exchange on which the Non-Voting Common Stock is
listed.  If no sales of Non-Voting Common Stock were made on such a day, the
price of the Non-Voting Common Stock shall be the reported price for the most
recent previous day on which sales were made.  




(c)

Exercise of Option.

Each employee who continues to be a participant in the Qualified ESPP on the
Exercise Date shall be deemed to have exercised his Option at the Option Price
on such date and shall be deemed to have purchased from the Company the number
of whole shares of Non-Voting Common Stock reserved for the purpose of the
Qualified ESPP that his accumulated payroll deductions on such date will pay
for, but not in excess of the maximum numbers determined in the manner set forth
above.

(d)

Return of Unused Payroll Deductions.  Any balance remaining in an employee’s
payroll deduction account at the end of a Plan Period will be automatically
refunded to the employee, except that any balance that is less than the purchase
price of one share of Non-Voting Common Stock will be carried forward into the
employee’s payroll deduction account for the following Offering, unless the
employee elects not to participate in the following Offering under the Qualified
ESPP, in which case the balance in the employee’s account shall be refunded.





- 3 -
















10.

Issuance of Shares.  Shares of Non-Voting Common Stock purchased under the
Qualified ESPP will held in book entry in an account at the brokerage firm
designated by the Company, which account may be in the name of the employee or
in the name of the employee and another person of legal age as joint tenants
with rights of survivorship.    

11.

Rights on Termination of Employment.  If a participating employee's employment
ends before the last business day of a Plan Period, no payroll deduction shall
be taken from any pay then due and owing to the employee and the balance in the
employee’s account shall be paid to the employee.  In the event of the
employee’s death before the last business day of a Plan Period, the Company
shall, upon notification of such death, pay the balance of the employee’s
account (a) to such beneficiary or beneficiaries as the employee has designated
in writing during his or her lifetime to the Company (each a “Designated
Beneficiary”); (b) if there is no such Designated Beneficiary, to his or her
surviving spouse; (c) if none, to the executor or administrator of the
employee’s estate; or (d) if no such executor or administrator has been
appointed to the knowledge of the Company, to such other person(s) as the
Company may, in its discretion, designate.  If, before the last business day of
the Plan Period, the Designated Subsidiary by which an employee is employed
ceases to be a subsidiary of the Company, or if the employee is transferred to
a subsidiary of the Company that is not a Designated Subsidiary, the employee
shall be deemed to have terminated employment for the purposes of this Qualified
ESPP.

12.

Optionees Not Stockholders.  Neither the granting of an Option to an employee
nor the deductions from his or her pay shall make such employee a stockholder of
the shares of Non-Voting Common Stock covered by an Option under this Qualified
ESPP until he or she has purchased and received such shares.

13.

Options Not Transferable.  Options under this Qualified ESPP are not
transferable by a participating employee other than by will or the laws of
descent and distribution, and are exercisable during the employee’s lifetime
only by the employee.

14.

Application of Funds.  All funds received or held by the Company under this
Qualified ESPP may be combined with other corporate funds and may be used for
any corporate purpose.

15.

Adjustment for Changes in Non-Voting Common Stock and Certain Other Events.   

(a)

Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Non-Voting Common Stock other than an
ordinary cash dividend, (i) the number and class of securities available under
this Qualified ESPP, (ii) the share limitations set forth in Section 9, and
(iii) the Option Price shall be equitably adjusted to the extent determined by
the Board or the Committee.

(b)

Reorganization Events.





- 4 -
















(1)

Definition.  A “Reorganization Event” shall mean:  (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Non-Voting Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled, (b)
any transfer or disposition of all of the Non-Voting Common Stock of the Company
for cash, securities or other property pursuant to a share exchange or other
transaction or (c) any liquidation or dissolution of the Company.




(2)

Consequences of a Reorganization Event on Options.  In connection with a
Reorganization Event, the Board or the Committee may take any one or more of the
following actions as to outstanding Options on such terms as the Board or the
Committee determines:  (i) provide that Options shall be assumed, or
substantially equivalent Options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to
employees, provide that all outstanding Options will be terminated immediately
prior to the consummation of such Reorganization Event and that all such
outstanding Options will become exercisable to the extent of accumulated payroll
deductions as of a date specified by the Board or the Committee in such notice,
which date shall not be less than ten (10) days preceding the effective date of
the Reorganization Event, (iii) upon written notice to employees, provide that
all outstanding Options will be cancelled as of a date prior to the effective
date of the Reorganization Event and that all accumulated payroll deductions
will be returned to participating employees on such date, (iv) in the event of a
Reorganization Event under the terms of which holders of Non-Voting Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), change the last day of
the Plan Period to be the date of the consummation of the Reorganization Event
and make or provide for a cash payment to each employee equal to (A) (i) the
Acquisition Price times (ii) the number of shares of Non-Voting Common Stock
that the employee’s accumulated payroll deductions as of immediately prior to
the Reorganization Event could purchase at the Option Price, where the
Acquisition Price is treated as the fair market value of the Non-Voting Common
Stock on the last day of the applicable Plan Period for purposes of determining
the Option Price under Section 9(b) hereof, and where the number of shares that
could be purchased is subject to the limitations set forth in Section 9(a),
minus (B) the result of multiplying such number of shares by such Option Price,
(v) provide that, in connection with a liquidation or dissolution of the
Company, Options shall convert into the right to receive liquidation proceeds
(net of the Option Price thereof) and (vi) any combination of the foregoing.




For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Non-Voting Common Stock subject to the Option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Non-Voting Common Stock for each share
of Non-Voting Common Stock held immediately prior to the consummation of the
Reorganization Event (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares of Non-Voting Common Stock); provided, however, that if the consideration
received as a result of the Reorganization Event is not solely common stock of
the acquiring or succeeding corporation (or an affiliate thereof), the Company
may, with the consent of the acquiring or succeeding corporation, provide for
the consideration to be received upon the exercise of Options to consist





- 5 -
















solely of such number of shares of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) that the Board determines to be equivalent
in value (as of the date of such determination or another date specified by the
Board) to the per share consideration received by holders of outstanding shares
of Non-Voting Common Stock as a result of the Reorganization Event.

16.

Amendment of the Qualified ESPP.  The Board may at any time, and from time to
time, amend or suspend this Qualified ESPP or any portion thereof, except that
(a) if the approval of any such amendment by the shareholders of the Company is
required by Section 423 of the Code, such amendment shall not be effected
without such approval, and (b) in no event may any amendment be made that would
cause the Qualified ESPP to fail to comply with Section 423 of the Code.

17.

Insufficient Shares.  If the total number of shares of Non-Voting Common Stock
specified in elections to be purchased under any Offering plus the number of
shares purchased under previous Offerings under this Qualified ESPP exceeds the
maximum number of shares issuable under this Qualified ESPP, the Board or the
Committee will allot the shares then available on a pro-rata basis.

18.

Termination of the Qualified ESPP.  This Qualified ESPP may be terminated at any
time by the Board.  Upon termination of this Qualified ESPP all amounts in the
accounts of participating employees shall be promptly refunded.

19.

Governmental Regulations.  The Company’s obligation to sell and deliver
Non-Voting Common Stock under this Qualified ESPP is subject to listing on a
national stock exchange (to the extent the Non-Voting Common Stock is then so
listed or quoted) and the approval of all governmental authorities required in
connection with the authorization, issuance or sale of such stock.

20.

Governing Law.  The Qualified ESPP shall be governed by Maryland law except to
the extent that such law is preempted by federal law.

21.

Issuance of Shares.  Shares may be issued upon exercise of an Option from
authorized but unissued Non-Voting Common Stock, from shares held in the
treasury of the Company, or from any other proper source.  

22.

Restriction on Sale of Shares / Notification upon Sale of Shares.

(a)

No participating employee shall be permitted to sell any shares of Non-Voting
Common Stock purchased under the Qualified ESPP until the earliest of (i) the
first anniversary of the Exercise Date on which the shares were purchased; (ii)
the participating employee’s death; and (iii) the date on which the
participating employee presents proof satisfactory to the Company that he or she
has either become disabled within the meaning of Section 22(e)(3) of the Code or
needs such shares on account of Hardship.  For purposes of the Qualified ESPP,
“Hardship” shall mean the occurrence of one or more of the following events (a)
a death within the participating employee’s immediately family; (b)
extraordinary medical expenses for one or more members of the participating
employee’s immediately family which are not covered by insurance programs
sponsored by the Company; (c) the education costs of one





- 6 -
















or more of the participating employee’s family; (d) the purchase or renovation
of a principal place of residence of the participating employee; or (e) such
other financing emergency needs as may be approved by the Company on a uniform
and nondiscriminatory basis.  The Company, in its discretion, shall either issue
(either in certificated form or in book entry) shares of Non-Voting Common Stock
purchased under the Qualified ESPP with a legend indicating that they are
non-transferable except as indicated in this Section 22(a) (and then shall
reissue such shares without the restrictive legend once any of the events listed
at (i), (ii) or (iii) has occurred) or hold such shares in escrow pending their
release to the participating employee (or, if the participating employee has
died, (a) to his or her Designated Beneficiary, (b) if there is no such
Designated Beneficiary, to his or her surviving spouse; (c) if none, to the
executor or administrator of the employee’s estate; or (d) if no such executor
or administrator has been appointed to the knowledge of the Company, to such
other person(s) as the Company may, in its discretion, designate).

(b)

Each employee agrees, by entering the Qualified ESPP, to promptly give the
Company notice of any disposition of shares purchased under the Qualified ESPP
where such disposition occurs within two years after the date of grant of the
Option pursuant to which such shares were purchased.

23.

Grants to Employees in Foreign Jurisdictions.  The Company may, to comply with
the laws of a foreign jurisdiction, grant Options to employees of the Company or
a Designated Subsidiary who are citizens or residents of such foreign
jurisdiction (without regard to whether they are also citizens of the United
States or resident aliens (within the meaning of Section 7701(b)(1)(A) of the
Code)) with terms that are less favorable (but not more favorable) than the
terms of Options granted under the Qualified ESPP to employees of the Company or
a Designated Subsidiary who are resident in the United States.  Notwithstanding
the preceding provisions of this Qualified ESPP, employees of the Company or a
Designated Subsidiary who are citizens or residents of a foreign jurisdiction
(without regard to whether they are also citizens of the United States or
resident aliens (within the meaning of Section 7701(b)(1)(A) of the Code)) may
be excluded from eligibility under the Qualified ESPP if (a) the grant of an
Option under the Qualified ESPP to a citizen or resident of the foreign
jurisdiction is prohibited under the laws of such jurisdiction or (b) compliance
with the laws of the foreign jurisdiction would cause the Qualified ESPP to
violate the requirements of Section 423 of the Code.  The Company may add one or
more appendices to this Qualified ESPP describing the operation of the Qualified
ESPP in those foreign jurisdictions in which employees are excluded from
participation or granted less favorable Options.

24.

Authorization of Sub-Plans.  The Board may from time to time establish one or
more sub-plans under the Qualified ESPP with respect to one or more Designated
Subsidiaries, provided that such sub-plan complies with Section 423 of the Code.

25.

Withholding.  If applicable tax laws impose a tax withholding obligation, each
affected employee shall, no later than the date of the event creating the tax
liability, make provision satisfactory to the Board for payment of any taxes
required by law to be withheld in connection with any transaction related to
Options granted to or shares acquired by such employee pursuant to the Qualified
ESPP.  The Company may, to the extent permitted by law, deduct any such taxes
from any payment of any kind otherwise due to an employee.





- 7 -
















27.

Effective Date and Approval of Shareholders.  The Qualified ESPP shall take
effect on October 4, 2013 subject to approval by the shareholders of the Company
as required by Section 423 of the Code, which approval must occur within twelve
months of the adoption of the Qualified ESPP by the Board.

Adopted by the Board of Directors

on October 3, 2013

Approved by the stockholders on
October 4, 2013

















- 8 -
















EXHIBIT A




Initial actions taken by the Board and approved by the Voting Stockholders on
October 4, 2013.




Pursuant to Section 1 of the Qualified ESPP, the Board appoints the Management
Committee to administer the Qualified ESPP.




Designated Subsidiaries are as follows:




Eaton Vance Management

Eaton Vance Distributors, Inc.

Eaton Vance Investment Counsel

Eaton Vance Acquisitions (sole owner of Fox Asset Management)

Fox Asset Management LLC (disregarded single-member LLC)











- 9 -








